Citation Nr: 1646178	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  08-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran thereafter moved and jurisdiction over his appeal was transferred to the RO in Atlanta, Georgia.

In October 2015, the Board remanded this case and instructed the RO to further develop the issue of TDIU raised by the increased rating claim for his service-connected PTSD.  In addition, the RO was instructed to obtain a VA examination to determine the current severity of the Veteran's PTSD and to provide a GAF score.  The Board notes that the Veteran underwent a VA examination in February 2016 in which the examiner did provide a GAF score.  The RO further readjudicated the claims, including the claim for TDIU, in a March 2016 supplemental statement of the case.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran filed a Brief in October 2016 asserting that his service-connected PTSD had worsened since his last VA examination in February 2016.  As such, the Veteran requested a new VA examination to determine the current severity of his PTSD.

The Board notes that the Veteran submitted a March 2016 letter from his PTSD treatment counselor noting symptoms at the beginning of his treatment and the Veteran's current presenting symptoms.  A review of this record shows the Veteran's symptoms have worsened over time.  The letter states that "the Veteran's symptoms had become progressively 'problematic' since his retirement from full-time employment."  While the Board is cognizant that the Veteran's disability rating has also increased during this period on appeal, the Board notes that some of the symptoms identified by the counselor were not identified during the February 2016 VA examination; such as suicidal ideation and presenting a danger of hurting others.  Thus, the record does contain evidence that the Veteran's condition may have worsened since his last VA examination.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that his PTSD has worsened and medical evidence supporting that claim, a remand is warranted for a new VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In addition, resolution of the Veteran's claim for an increased rating for PTSD may have a substantial effect on the merits of his TDIU claim.  Thus, the Board finds that the claim for TDIU is inextricably intertwined with the Veteran's claim for an increase evaluation for his service-connected PTSD.  See Harris v Derwinski, 1 Vet App 180, 183 (1991) (two issues are inextricably intertwined "when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered"); see also Tyrues v Shinseki, 23 Vet App 166, 178.

Accordingly, the case is REMANDED for the following action:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the current severity of his PTSD.  The examiner should review the evidence associated with the record, including this REMAND, and note that review in the report.  The examiner should identify the nature, frequency, and severities of all current manifestations of the Veteran's PTSD and specify the degree of occupational or social impairment.  The examiner should also specify the occupational tasks that are limited by this disability given the Veteran's education, training and occupational experience.  The examiner must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history, his educational history, and the mental ability required to earn substantially gainful employment given the Veteran's education, training and occupational experience.

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






